[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. Bruce, Slip Opinion No. 2020-Ohio-85.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                          SLIP OPINION NO. 2020-OHIO-85
                         DISCIPLINARY COUNSEL v. BRUCE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as Disciplinary Counsel v. Bruce, Slip Opinion No.
                                    2020-Ohio-85.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct—
        Conditionally stayed one-year suspension.
 (No. 2019-1076—Submitted September 11, 2019—Decided January 16, 2020.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2018-071.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, Matthew Gilbert Bruce, of West Chester, Ohio, Attorney
Registration No. 0083769, was admitted to the practice of law in Ohio in 2008.
        {¶ 2} In a formal complaint filed with the Board of Professional Conduct
on December 27, 2018, relator, disciplinary counsel, charged Bruce with four
                             SUPREME COURT OF OHIO




violations of the Rules of Professional Conduct relating to his attempts to collect
money owed to him pursuant to a residential lease agreement.
       {¶ 3} The parties entered into stipulations of fact, misconduct, and
aggravating and mitigating factors.
       {¶ 4} A panel of the board conducted a hearing and issued a report finding
that Bruce committed the stipulated violations and recommending that he be
suspended from the practice of law for one year, fully stayed on the condition that
he engage in no further misconduct. The board adopted the panel’s report and
recommendation, and no objections have been filed.
       {¶ 5} We adopt the board’s findings of misconduct and agree that a
conditionally stayed one-year suspension is the appropriate sanction for Bruce’s
misconduct.
                                      Misconduct
       {¶ 6} On November 30, 2012, Bruce entered into an agreement with Laura
and Greg Zetts to lease a residential property Bruce owned in Medina, Ohio. The
lease agreement included an option to purchase the property, and Bruce entered into
a purchase agreement with the Zettses on March 31, 2017. The Zettses purchased
the property on May 31, 2017.
       {¶ 7} In the meantime, Bruce had not received rent payments from the
Zettses for April and May 2017. Although the Zettses had issued five checks to
Bruce to pay the rent due, each of those checks was returned for insufficient funds.
       {¶ 8} Following the sale of the property, Bruce began to e-mail and call the
Zettses regarding their outstanding rent payments. On June 12, 2017, having
received no response, Bruce sent Laura an e-mail to inform her that he would file a
civil action against her if he did not receive payment by June 19. The e-mail further
stated: “As I’m sure you are aware, under Ohio law, it is a felony to pass bad checks
in the amount you have bounced in my accounts over the last six months. * * *
[Y]ou have failed to deposit good funds to remedy. If you fail to make the payment




                                          2
                                January Term, 2020




described above, I will be forced to file a police report with the Medina Police
Department.”
       {¶ 9} On June 19, Bruce followed up with a text informing Laura that if she
did not deposit $3,010 into his account that day, he would file a lawsuit and a police
report against her and Greg. That same day, Laura’s employer, attorney Vincent
Stafford, called Bruce to discuss the matter, thereby putting Bruce on notice that
the Zettses were represented by counsel.
       {¶ 10} On June 20, Bruce e-mailed Stafford demanding a payment of
$4,515 to avoid civil and criminal litigation. Stafford informed Bruce that the
Zettses contested his allegations and cautioned him that his threats to have the
Zettses prosecuted while he pursued his civil claims were “grossly inappropriate.”
Bruce replied to Stafford, stating that his comments about filing a police report were
not threats and that he had “very clearly and explicitly laid out exactly what I intend
to do if the Zetts[es] do not pay me what they owe me.” He also reiterated that
Laura had committed a felony.
       {¶ 11} On July 21, Bruce filed a civil complaint against the Zettses in the
Medina County Municipal Court. He continued to communicate directly with the
Zettses after filing the complaint—even after September 1, when attorneys Mark
Owens and Natalie Grubb entered an appearance on behalf of the Zettses and filed
a motion for leave to plead. In responding to a request for information from Owens
and Grubb, Bruce renewed his threat to file criminal charges against the Zettses.
And he reiterated that threat during a November 8 pretrial conference, maintaining
that such a threat was “only impermissible if you have no basis.”
       {¶ 12} The Zettses answered Bruce’s civil complaint and asserted several
counterclaims against him, and in January 2018, Bruce e-mailed their counsel an
offer to settle the matter for $2,000. The Zettses rejected the offer.
       {¶ 13} On February 1, Bruce filed a criminal complaint against Greg Zetts.
He e-mailed a copy of the complaint to Laura and the Zettses’ counsel and offered




                                           3
                             SUPREME COURT OF OHIO




to drop the criminal charges in exchange for a payment of $4,000 and a mutual
release of all claims. The following week, he sent Laura and the Zettses’ counsel a
letter stating, “I just received the attached letter from the Supreme Court of Ohio
Disciplinary Counsel’s office. It appears Ms. Zetts filed a grievance against me.
Of course, the grievance was dismissed, but I demand to know immediately the
basis for Ms. Zetts’ grievance. I do not take kindly to meritless grievances * * *.”
       {¶ 14} The day before Greg Zetts’s arraignment, his criminal-defense
counsel sent Bruce an e-mail offering $3,150 to settle the matter. Bruce replied,
stating that he would accept the offer provided that the Zettses agreed to release all
claims against him. He sent a copy of his response directly to Laura without Owens
and Grubb’s permission. After Owens and Grubb attempted to negotiate an
additional matter to settle the civil action, Bruce informed them that he and Laura
had already verbally agreed to resolve the dispute. That same day, he asked Laura
to confirm by text message that she and Greg had agreed to pay $3,150 in monthly
payments of $500 in exchange for a full mutual release of all claims that they had
against each other.
       {¶ 15} Several days later, Owens and Grubb informed Bruce that the Zettses
were willing to settle Bruce’s civil and criminal claims for $3,150 but that they
were unwilling to withdraw their counterclaims against him. They also advised
him that attorneys are not permitted to threaten criminal prosecution to gain an
advantage in a civil matter. Bruce replied that his actions were permissible and that
he planned to enforce the agreement that he had negotiated directly with Laura
without Owens and Grubb’s knowledge.
       {¶ 16} The criminal charges against Greg Zetts were dismissed on March
27, 2018. That day, Bruce entered into a confidential settlement agreement and
release with the Zettses in which they represented that they had not filed any claims,
complaints, charges, or lawsuits against Bruce with any governmental agency, this
court, or any other court and that they would immediately withdraw any claims they




                                          4
                                January Term, 2020




may have filed against Bruce. The next day, Laura e-mailed relator and asked to
withdraw the grievance that she and Greg had filed against Bruce.
       {¶ 17} The parties stipulated and the board found that Bruce’s conduct
violated Prof.Cond.R. 1.2(e) (prohibiting a lawyer from presenting, participating in
presenting, or threatening to present criminal charges solely to obtain an advantage
in a civil matter) and 4.2 (prohibiting a lawyer from communicating about the
subject of the representation with a person the lawyer knows to be represented by
another lawyer unless the lawyer has the consent of the other lawyer or is authorized
by law or a court order). They also agreed that his inclusion of a provision in the
settlement agreement that prevented the Zettses from filing a grievance with a
disciplinary authority and required them to withdraw any pending disciplinary
grievances violated Prof.Cond.R. 8.4(d) (prohibiting a lawyer from engaging in
conduct that is prejudicial to the administration of justice). We adopt these findings
of misconduct and, in accord with the parties’ stipulations, dismiss one remaining
alleged rule violation.
                                      Sanction
       {¶ 18} When imposing sanctions for attorney misconduct, we consider all
relevant factors, including the ethical duties that the lawyer violated, the
aggravating and mitigating factors listed in Gov.Bar R. V(13), and the sanctions
imposed in similar cases.
       {¶ 19} The parties stipulated that two aggravating factors are present—
Bruce acted with a selfish motive and committed multiple offenses. See Gov.Bar
R. V(13)(B)(2) and (4). The board also attributed aggravating effect to the fact that
he continued his course of conduct even after the Zettses’ counsel informed him of
its wrongful nature. In mitigation, the parties stipulated that Bruce has no prior
discipline, had made full and free disclosure to the board and demonstrated a
cooperative attitude toward the proceedings, and had presented evidence of his
good character and reputation. See Gov.Bar R. V(13)(C)(1), (4), and (5). In




                                          5
                             SUPREME COURT OF OHIO




addition, the board found that Bruce had recognized the wrongful nature of his
conduct, was remorseful, and had accepted full responsibility for his actions.
       {¶ 20} In considering the appropriate sanction for Bruce’s misconduct, the
board examined prior cases in which we imposed a range of sanctions on attorneys
who committed some of the rule violations at issue here. At the least severe end of
the range, we publicly reprimanded an attorney who threatened to file criminal
charges against a former client for nonpayment of legal fees. See Cincinnati Bar
Assn. v. Cohen, 86 Ohio St. 3d 100, 712 N.E.2d 118 (1999).
       {¶ 21} At the opposite end of the range, we imposed a one-year suspension
with six months conditionally stayed on an attorney who not only threatened to
present criminal charges to obtain an advantage in a civil matter but also acted on
behalf of a client to harass or maliciously injure another person and suggested that
he would improperly influence public officials to achieve the desired outcome in
the client’s case. See Cuyahoga Cty. Bar Assn. v. Wise, 108 Ohio St. 3d 164, 2006-
Ohio-550, 842 N.E.2d 35.
       {¶ 22} The board also considered several cases between those extremes, in
which we imposed conditionally stayed one-year suspensions on attorneys whose
misconduct had some similarities to Bruce’s. See, e.g., Medina Cty. Bar Assn. v.
Cameron, 130 Ohio St. 3d 299, 2011-Ohio-5200, 958 N.E.2d 138; Disciplinary
Counsel v. Bennett, 146 Ohio St. 3d 237, 2016-Ohio-3045, 54 N.E.3d 1232;
Cincinnati Bar Assn. v. Dearfield, 130 Ohio St. 3d 363, 2011-Ohio-5295, 958
N.E.2d 910. In Cameron and Bennett, the attorneys communicated directly with a
party to a legal dispute without the consent of that party’s legal counsel. But those
attorneys committed additional acts of misconduct that Bruce did not commit. For
example, Cameron also made false representations to the trial court, and Bennett
also neglected several clients’ legal matters and failed to appear at numerous
hearings and status conferences, including his own contempt hearing.             And
although Dearfield conditioned a client’s refund on the withdrawal of a disciplinary




                                         6
                                January Term, 2020




grievance, he also charged a nonrefundable fee without advising the client that he
might be entitled to a refund if Dearfield did not complete the representation.
       {¶ 23} The board acknowledged that none of the cases it considered
involved the same combination of violations present here. Nonetheless, noting the
relevant aggravating factors and Bruce’s credible testimony, remorse, and
acceptance of full responsibility for his misconduct, the board concluded that
Bruce’s misconduct warranted a sanction toward the middle of the range of
sanctions imposed in those cases. Therefore, the board recommends that we
suspend Bruce from the practice of law for one year and stay the entire suspension
on the condition that he engage in no further misconduct.
       {¶ 24} Having reviewed the record and considered the unique combination
of ethical violations and aggravating and mitigating factors present in this case in
light of our precedent, we accept the board’s analysis and agree that a conditionally
stayed one-year suspension is the appropriate sanction in this case.
       {¶ 25} Accordingly, Matthew Gilbert Bruce is suspended from the practice
of law for one year, fully stayed on the condition that he engage in no further
misconduct. Costs are taxed to Bruce.
                                                             Judgment accordingly.
       O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                               _________________
       Joseph M. Caligiuri, Disciplinary Counsel, and Donald M. Scheetz,
Assistant Disciplinary Counsel, for relator.
       Coughlan Law Firm, L.L.C., and Jonathan Edward Coughlan, for
respondent.
                               _________________




                                         7